Citation Nr: 1819124	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-65 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2018, a Board hearing was held before the undersigned, and a transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran has, at worst, Level IV hearing acuity in the left ear and Level II in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5013A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012) and the implementing regulation at 38 C.F.R. § 3.159 (2017), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to do so if there is no reasonable possibility that assistance would aid in substantiating the claim.  The Board finds there is no indication that outstanding evidence, is pertinent to disposition of the claim and the Veteran has been afforded a recent VA audiological examination.  Thus, VA's duties to notify and assist have been satisfied.

Moreover, neither the Veteran nor his representative have identified any outstanding, existing evidence that could substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505  (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hearing Loss

The Veteran contends that his hearing is more severely affected than what his current rating reflects, and as demonstrated on the August 2017 VA audiological examination.

The Veteran is service connected for bilateral hearing loss with a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2017).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85 (2017), Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Further, when the average pure tone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

During the August 2017 VA audiological examination, pure tone thresholds, in decibels, were reported as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
70
75
56.25
LEFT
35
40
75
85
58.75
Speech audiometry, using the Maryland CNC Test, revealed speech recognition ability of 86 percent in the right ear and of 82 in the left ear.

These audiometric results do not demonstrate an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86 (2017).  Therefore, applying these audiometric results to Table VII, the Veteran has Level II hearing acuity in the right ear and Level IV in the left ear, resulting in a noncompensable rating.  38 C.F.R. § 4.85 (2017), Diagnostic Code 6100.  

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the August 2017 VA examiner found that the Veteran has difficulty hearing and understanding conversations and often asks others to repeat themselves.

The Veteran submitted a May 2017 private audiogram provided by E.N.T.A. However, there is no indication that a state-licensed audiologist performed the examination and if the Maryland CNC Test was used to measure speech discrimination.  Therefore, this examination cannot constitute a basis for an increased evaluation.  See 38 C.F.R. § 4.85 (2017).

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding people in communication settings, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty understanding people in communication settings.  Even after considering such contentions as to the effects of the disability on his daily life and occupation, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Likewise, the Rating Schedule contemplates impairment under the ordinary conditions of daily life. 38 C.F.R. § 4.10. The functional effects caused by the Veteran's bilateral hearing loss were considered and addressed in the recent August 2017 VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

While the Board is sympathetic to the Veteran's contention that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment, and the functional impact he describes is contemplated by the rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

Accordingly, there is no basis to support a compensable rating for the Veteran's service-connected bilateral hearing loss.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


